UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) DELAWARE 88-0381258 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, Florida33544 (Address of Principal Executive Office) (Zip Code) (813) 388-6891 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The registrant has 45,562,065 shares of common stock outstanding at September 16, 2010. - 1 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements. TRANSFER TECHNOLOGY INTERNATIONAL CORP. AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 FINANCIAL STATEMENTS: Page Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 through 15 - 2 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS June 30, December 31, CURRENT ASSETS Cash $ $ Other assets FIXED ASSETS Equipment, net of accumulated depreciation of $1,613 and $1,209 respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Convertible notes and notes payable Settlement liabilities Related party loans Total current liabilities STOCKHOLDERS'DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorizedin2010 and 2009 and 30,911,286 and 30,136,286 shares issued and 30,642,975 and 29,867,975 outstanding at June 30, 2010 and December 31, 2009 respectively Additional paid-in capital Less: Cost of treasury stock, 268,311 shares atJune 30, 2010 and December 31, 2009 respectively, at cost ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 FOR THE SIX MONTHS ENDED FOR THE THREE MONTHS ENDED JUNE 30, JUNE 30, REVENUES Net sales $ Cost of sales - - Gross Profit COSTS AND EXPENSES Selling, general and administrative Reserve for doubtful account - - - Total costs and expenses LOSS BEFORE OTHER INCOME (LOSS) OTHER INCOME (LOSS) Interest expense ) Legal settlement ) ) ) - Other - ) - ) Total other income (loss) (LOSS) BEFORE PROVISON FOR INCOME TAX ) PROVISION FOR INCOME TAX - NETLOSS $ ) $ ) $ ) $ ) NETLOSS PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC AND DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accreation of debt discount - Stock issued to executives for compensation Stock issued to directors for services net Stock issued (Cancellation) to venders and consultants for compenstation - net ) Stock issued to employee for services net - Stock issued to shareholders as inducement for lock up agreement - Interest resulting from beneficial conversion feature ofnotes payable - Changes in Certain Assets and Liabilities (Increase) in accounts receivable - other - ) Increase in reserve for doubtful accounts receivable - other - Increase (Decrease)accounts payable ) Increase in liability for stock to be issued - Increase in settlement liability Increase inaccrued expenses Net cash(used in)operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuing restricted stock and stock to be issued - Proceeds of treasury stock - ) Proceeds from convertible notes payable Proceeds from promissory notes - Proceeds from bridge loan - Proceeds from related party loan, net - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH- BEGINNING OF PERIOD CASH- END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid during the Year: Interest Expense $
